Cassoday, J.
By the Eevised Statutes the town board were expressly authorized, whenever they deemed it more convenient for the electors at any general or special election, by their order in writing, to divide such town into two or more election districts, specifying the boundaries of such districts, and the place or places where the polls should be held therein, etc. Sec. 27, E. S. By ch. 107, Laws of 1881, such division was made mandatory upon the supervisors of the town, in all cases where the number of votes therein specified had been cast. The next year, ch. 107, Laws of 1881, was repealed, and sec. 27, E. S., revived and re-enacted. Sec. 27, E. S., was subsequently “ amended by adding at the end thereof the following: The town board shall be required to make such divisions, upon the petition in writing of fifty or more electors of any town. This act shall apply to all elections, whether general, special, or town elections: provided, that all town meetings be held at the polling place to be Imown as the First Precinct.’ ” Ch. 416, Laws of 1885. The order dividing the town into two election districts, with a polling place for each district, designated therein as district “No. 1” and district “No. 2,” respectively, as mentioned in the foregoing statement, was by its terms limited to the general election of November 6, 1888. But such division, under the language of the act of 1885, quoted, fixed the place for holding subsequent town meetings at the polling place known as the “First Precinct.” True, sec. 27, E. S., is in the chapter on “ Electors and General Elections,” and under the title “ Elections Other than for Towm Officers,” but, as indicated, the amendment of 1885, by express words, was made applicable do all elections, and, in case of any such division, expressly provided where the town meetings should subsequently be held; that is to say, in the case at bar, at Sauntry’s Sleeping Oamp, at White Birch. True, the annual town meeting was held in the school-house at Hawthorne, in April, 1888; and the *211place for holding such annual town meeting was never changed by ballot, as prescribed by sec. 783, R. S. But, as indicated, the act of 1885 prescribed a new and substantive way of making such change whenever a town should be divided into two or more election districts, as in the case at bar. Sauntry’s Sleeping Camp, at White Birch, was the polling place at the election of November 6, 1888, known as the “ Eirst Precinct; ” and hence by the express words of the act of 1885 it became fixed as the place for holding subsequent town meetings. It follows that the votes east for the defendant for supervisor at Sauntry’s Sleeping Oamp,'in April, 1890, were properly canvassed, and improperly rejected by the court.
By the Court.—The judgment of the circuit court is reversed, and the cause is remanded with direction to enter judgment in favor of the defendant.